Filed 11/10/22 In re J.V. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re J.V. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E078618

          Plaintiff and Respondent,                                      (Super.Ct.Nos. J288234, J288235,
                                                                         J288236 & J288237)
 v.
                                                                         OPINION
 V.V.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Erin K. Alexander,

Judge. Affirmed.

         Donna P. Chirco, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Tom Bunton, Interim County Counsel, and Pamela J. Walls, Deputy County

Counsel, for Plaintiff and Respondent.



                                                             1
                                      INTRODUCTION

       Defendant and appellant V.V. (father) appeals from the juvenile court’s summary

denials of two Welfare and Institutions Code1 section 388 petitions regarding his

children, J.V., Viv.V., Vio.V., and Vin.V. (the children). We affirm.

                              PROCEDURAL BACKGROUND

       On February 19, 2021, the San Bernardino County Children and Family Services

(CFS) filed petitions alleging that the children came within the provisions of section 300,

subdivisions (a) (serious physical harm), (b) (failure to protect, (g) (no provision for

support), and (j) (abuse of sibling). At the time, J.V. was approximately three weeks old,

Viv.V. was 14 months old, Vio.V was two years old, and Vin.V. was three years old.

The petitions included allegations that while in the custody of mother, J.G. (mother),2

Viv.V. sustained bruising under her eye and a gash to the back of her head, which were

consistent with physical abuse; that mother had a history of substance abuse; that father’s

whereabouts were unknown; and that mother’s parental rights as to three of the children’s

half siblings were previously terminated.

       The social worker filed a detention report recommending that the children be

removed from the custody of mother and father (the parents). The social worker reported

that CFS received a referral on February 16, 2021, alleging general neglect and physical



       1 All further statutory references will be to the Welfare and Institutions Code
unless otherwise noted.

       2   Mother is not a party to this appeal.

                                               2
abuse of Viv.V., general neglect and sexual abuse of Vio.V., and general neglect of J.V.

and Vin.V. It was reported that a relative observed Viv.V. with an open wound on the

back of her head, a “busted lip,” and bruising on both of her eyes. It was also reported

that she had an infection in her mouth and could barely eat. The social worker made

several attempts to locate mother, father, and the children but was unsuccessful.

Nonetheless, due to Viv.V.’s injuries, CFS decided to proceed with the petition anyway.

A judge signed a detention warrant on February 17, 2021, ordering the children to be

detained from the parents’ custody.

       The social worker reported that mother had a total of seven children, three of

whom (the children’s half siblings) had previously been removed from her custody due to

concerns of drug use, a transient lifestyle, caretaker absence, general neglect, and

physical abuse. Mother’s parental rights to those three children were terminated.

       The court held a detention hearing on February 22, 2021, and ordered the children

removed from the parents’ care upon apprehension.

       Jurisdiction/Disposition

       The social worker filed a jurisdiction/disposition report on March 10, 2021,

recommending the children be placed in out-of-home care, with no reunification services

provided to the parents. The whereabouts of the children and the parents were still

unknown at that time. The social worker stated that mother fell under the provisions of

section 361.5, subdivision (b)(10), (b)(11), and (b)(13), as she failed to reunify with the

half-siblings of the children and had failed to ameliorate the issues that led to their

removal.

                                              3
       The children were located at mother’s residence on April 7, 2021, and placed into

CFS custody; thus, the bench warrant was recalled. The condition of the residence was

found to be hazardous to the children’s safety, and mother was arrested on child cruelty

charges. The police observed the home to have no running water, human feces on the

floor, a lack of ventilation and/or any type of air conditioning, various electrical cords

easily within reach of the children, and rotten food and spoiled milk sitting out

throughout the home.

       The police located and arrested father on April 12, 2021, on child abuse charges,

and he was released on April 16, 2021. Father was interviewed and stated he was the

biological father to all the children except Viv.V.; nonetheless, he held out all the

children as his own. Father reported he did not reside with mother, but was at her

residence daily and had daily contact with the children. He admitted he observed

Viv.V.’s injuries that were noted in the detention report and stated the injuries occurred

while she was in mother’s care. He said mother told him Viv.V. fell out of a high chair.

Father denied ever observing any bruises on the other children, despite his admission to

last seeing them three days prior to when they were located and detained.

       The court held a jurisdiction/disposition hearing on May 3, 2021. Father was

present with counsel, but mother was not since she was in custody. The court asked him

about paternity, and he said he believed he was the father of J.V., Vio.V., and Vin.V. but

not Viv.V. He had never been married to mother, but he lived with her from 2017-2019.

He said that after he stopped living with them, he still visited the children once every

other week, or sometimes twice a week. The court ordered that father be assessed for

                                              4
services and be given supervised visitation. It also ordered predisposition services for

him.

       Amended Petitions

       On June 7, 2021, the social worker filed amended section 300 petitions to reword

some of the allegations against mother and to add allegations against father under

subdivisions (a) (serious physical harm), (b) (failure to protect), and (j) (abuse of sibling).

The amended petitions included allegations that while in father’s custody, Viv.V.

sustained injuries and bruises noted to be in various stages of healing, he had a domestic

violence history, and he failed to provide safe living conditions for the children. The

amended petitions deleted the allegation under section 300, subdivision (g), that father’s

whereabouts were unknown.

       The social worker filed an addendum report on June 8, 2021, regarding the

amended allegations and recommending no reunification services for either parent.

Mother confirmed that father did not live with her and the children but said he frequently

slept at her home and had frequent contact with the children. The social worker reported

that father was referred to parenting education classes and domestic violence classes on

May 27, 2021; however, the CFS service coordinator reported that various attempts were

made to contact him to schedule services, but he did not return any of the calls.

       The social worker also reported that when the children were located on April 7,

2021, Viv.V. was observed to have injuries that were consistent with physical abuse. A

forensic medical exam was conducted on April 8, 2021, plus a subsequent evaluation at

Loma Linda University Children’s Hospital. The Loma Linda doctor reported that

                                               5
Viv.V. had oral trauma that was indicative of blunt force trauma to the mouth, had

multiple holes on the back of her ears that could be bite marks, and had linear abrasions

on her neck that were possibly an indication of strangulation or suffocation. The doctor

stated that the injuries were most consistent with inflicted trauma, and they occurred from

multiple acts of physical abuse, as evidenced by the various stages of healing of her

bruises and injuries. He also stated that each act resulted in significant bleeding and/or

bruising.

       The social worker reported that although the evidence indicated that Viv.V.

sustained injuries consistent with physical abuse while in the parents’ care, the parents

refused to acknowledge most of her injuries. The social worker further reported that on

May 11, 2021, Vin.V. was interviewed by the Children’s Assessment Center. He stated,

“Mommy smack my butt, my butt hurt, I crying,” indicating she used her hand. He also

said he was afraid of her, and that “mommy give Vivi owies.” Vin.V. further reported

that “Dada (Daddy) always hit me.”

       The court held a hearing on June 8, 2021, and both parents appeared. Mother

confirmed that father lived with her and the children from 2017-2019, and that once he

stopped living with them, he still visited them consistently. The court noted that the

social worker was recommending no reunification services for mother under section

361.5, subdivision (b)(5), (b)(6), (b)(l0), (b)(11), and (b)(13), and for father under section

361.5, subdivision (b)(5) and (b)(6). The court set a contested jurisdiction hearing for

June 29, 2021, and a contested disposition hearing for August 10, 2021.



                                              6
       Additional Information

       In an additional information to the court memorandum (CFS 6.7), the social

worker reported that father did a paternity test with regard to Viv.V., and the results

indicated he was 99.99% her father.

       In a CFS 6.7 report filed on June 29, 2021, the social worker reported concerns

regarding the children’s visits with father. The children were fearful of him and reluctant

to interact with him. The social worker reported the children have cried, screamed, and

clung to CFS staff upon entering the visitation room with father. The caregivers for J.V.

and Viv.V. have also reported that J.V. and Viv.V. appeared highly distressed and their

behavior regressed following visits.

       Jurisdiction/Disposition Hearings

       The court held a contested jurisdiction hearing on June 29, 2021. The court noted

the evidence of Viv.V.’s extensive injuries and stated: “[T]he unexplained injuries don’t

preclude either parent as being responsible for them. It’s clear that each parent would

have been aware of them due to the ongoing nature and the photographic detail and each

had a duty to protect her from that abuse.” The court particularly noted that father

indicated he had almost daily contact with the children and did not provide any plausible

explanation for Viv.V.’s serious injuries. It also noted Vin.V.’s statement that his daddy

always hit him. The court sustained the amended petitions, finding that Viv.V. came

within section 300, subdivisions (a), (b), (e), and (j), and Vio.V., J.V., and Vin.V. came

within section 300, subdivisions (a), (b), and (j).



                                              7
       The court held a contested disposition hearing on August 10, 2021, and found

father to be the presumed father of the children. It then bypassed the parents’

reunification services pursuant to section 361.5, subdivision (b)(5), (b)(6), and (b)(7),3

declared them dependents of the court, and removed them from the parents’ custody. The

court ordered no visitation for mother and supervised visitation for father, and it set a

section 366.26 hearing.

       The social worker subsequently asked for the 366.26 to be continued in order to

allow enough time for J.V. and Viv.V. to move into the same placement as Vin.V. and

Vio.V. The court continued the section 366.26 hearing to April 7, 2022.

       First Section 388 Petition

       On December 13, 2021, father filed a section 388 petition requesting the court to

order that he be granted reunification services. As to changed circumstances, he alleged

that he completed 16 weeks of parenting, 12 weeks of anger management, 25 hours of

Narcotics Anonymous (NA) meetings, eight sessions of counseling, and “plenty clean

drug test [sic]” As to best interests, father stated it would be best for J.V.4 to be with him

because he had “learned how to cope with [his] kids and how to be a better father and

how to protect [his] children.” In support of his petition, father attached a letter from

Youths Hope Licensed Clinical Social Worker Inc. (Youths Hope), verifying that he self-




       3 The court additionally denied mother services pursuant to section 361.5,
subdivision (b)(10) and (b)(11).

       4   Father named J.V. in the petition, but not the other children.
                                               8
enrolled in individual therapy on August 16, 2021, completed eight sessions, and

“benefitted from therapy.”5

       The social worker filed an opposition to father’s petition, recommending that the

petition be denied. The social worker reported that the children were placed together in

the home of Mr. and Mrs. G., who were available, willing, and eligible to adopt them.

The children were provided with love and structure, and were observed to be stable and

thriving in the home. The social worker reported that father had maintained monthly

visitation with the children and was observed to be attentive to their needs. However, the

social worker reported that the children “identify the father as a friendly visitor and not as

a parent[].” She noted that they did not appear affected when visits ended, and they were

observed to become excited to see the caregivers and would run to hug them. The social

worker recommended that the section 388 petition be denied, as the children had a stable

living environment, and they identified their current caregivers as their parents.

       On February 17, 2022, the court held a hearing to determine if there was sufficient

evidence to warrant an evidentiary hearing on the section 388 petition. Father’s counsel

essentially repeated the allegations in the petition, noted that father had maintained

consistent visitation, and stated that father filed the petition because he wanted to be there

for his children and see them grow up. Counsel noted father had taken classes on his own

initiative and was now asking the court to grant him reunification services.




       5   The letter does not indicate the title or position of the author of the letter.
                                                 9
       Counsel for the children argued that father continued to deny responsibility for the

court’s true findings. She pointed out the court specifically found that both parents were

responsible for the serious injuries, and there were a number of serious injuries that

would be impossible not to notice. She noted the therapy progress report did not indicate

that the therapist had any of that information or that father had addressed any of those

concerns. Counsel further noted that visits were only once a month, and father admitted

he did not have much of a relationship with the children. County counsel joined in the

arguments of the children’s counsel and argued that father had not met his burden of

showing changed circumstances or best interests.

       The court stated that it considered the reports and listened to arguments, and it did

not believe there was sufficient evidence on either prong to set a hearing. Thus, the court

denied the petition. It then noted that the trial court did find the injuries were sustained in

the care of both parents, that father continued to deny such, and that he continued to deny

he saw any risk when it was clear the child had injuries over a period of time that were

numerous and visible. The court observed father’s complete lack of acknowledgment

regarding the true findings of the case (i.e., that Viv.V. sustained serious injuries and

bruises while in his care, and that he failed to provide safe living conditions). The court

additionally noted its concerns about the therapist’s report, which did not address the

physical safety of the children, and it was not clear how many sessions father had

completed since it looked like the number of sessions “was changed in pen to a different




                                              10
number.” The court also stated there was insufficient evidence to show best interests.

Father filed a notice of appeal on March 4, 2022, in propria persona.6

       Second Section 388 Petition and Section 366.26

       Father filed a second section 388 petition on March 25, 2022, again requesting

reunification services. For changed circumstances, father alleged that he completed 13

sessions of individual counseling, and that he had a letter from mother admitting the

allegations.7 As to best interests, he repeated the same allegations from the first section

388 petition. In support of the second petition, father attached another letter from Youths

Hope, which stated it was written at father’s request. The letter indicated father had

completed 13 sessions of individual therapy. It further stated that father had

“significantly processed and addressed issues related to abuse and neglect of his

daughter,” addressed “issues related to protection and safety of his children,” “denied

personal involvement in physical abuse of his children,” and significantly benefitted from

therapy.




       6  We note the notice of appeal does not specify that father was appealing the
denial of the section 388 petition. He checked the boxes on the form indicating he was
appealing the removal order and the termination of parental rights. However, we observe
that he also wrote “2-17-2022” and “Reunification” on the form. Because the court
denied his section 388 petition requesting reunification services on February 17, 2022, we
will liberally construe the notice of appeal to include the denial of his petition. (See In re
Joshua S. (2007) 41 Cal.4th 261, 272 [A notice of appeal shall be “ ‘liberally construed
so as to protect the right of appeal if it is reasonably clear what [the] appellant was trying
to appeal from, and where the respondent could not possibly have been misled or
prejudiced.’ ”].)

       7   Father did not attach a letter from mother to his section 388 petition.
                                              11
       The social worker filed an addendum report on March 28, 2022, recommending

that parental rights be terminated and adoption be implemented as the permanent plan.

The social worker reported that Vin.V. and Vio.V. had been placed in the home of Mr.

and Mrs. G. since May 17, 2021, and J.V. and Viv.V. joined them in the placement on

December 6, 2021, and that the children were likely to be adopted. She stated the

children and caregivers appeared to share a mutual bond and attachment, and Mr. and

Mrs. G. had expressed a strong desire to adopt them. Mr. and Mrs. G. were meeting their

needs and were committed to raising them to adulthood.

       The court summarily denied father’s second section 388 petition on April 6, 2022,

since it did not show a change of circumstance or best interests of the children. The court

specifically stated that it had sustained significant allegations against both parents

regarding serious injuries from physical abuse. It also noted that it found father either

lived in the home or had frequent contact with the children, such that they were in his

care. The court stated that father’s denial of these facts did not show a change of

circumstance and his blaming of mother showed a lack of progress in therapy.

       On April 7, 2022, the court held a contested section 366.26 hearing. At the outset,

the court advised father that his second section 388 was summarily denied. The court

expressed its continued concern about the lack of acknowledgment of the sustained true

findings regarding physical abuse of the children and about the best interests of the

children. The court then continued the section 366.26 matter to June 28, 2022.

       Father filed a notice of appeal on April 27, 2022, with regard to the order on the

section 388 petition.

                                              12
                                       DISCUSSION

                The Court Properly Denied Father’s Section 388 Petitions

       Father argues that the court erred in summarily denying his two section 388

petitions. He claims he should have been granted an evidentiary hearing since he made

the requisite prima facie showing that his circumstances had changed, and that offering

him reunification services would be in the children’s best interest.8 We conclude the

court properly denied father’s petitions.

       A. The Court Did Not Abuse its Discretion

       “A juvenile court order may be changed, modified or set aside under section 388 if

the petitioner establishes by a preponderance of the evidence that (1) new evidence or

changed circumstances exist and (2) the proposed change would promote the best

interests of the child.” (In re Zachary G. (1999) 77 Cal.App.4th 799, 806 (Zachary G.).)

“Thus, the parent must sufficiently allege both a change in circumstances or new

evidence and the promotion of the child’s best interests.” (In re G.B. (2014) 227

Cal.App.4th 1147, 1157 (G.B.).) “A parent need only make a prima facie showing of

these elements to trigger the right to a hearing on a section 388 petition and the petition

should be liberally construed in favor of granting a hearing to consider the parent’s

request. [Citation.] [¶] However, if the liberally construed allegations of the petition do

not make a prima facie showing of changed circumstances and that the proposed change


       8  We note that father’s petitions only name J.V., but not the other children.
However, his notices of appeal name all four children. Since father filed the section 388
petitions in propria persona, we will assume that he intended to name all four children
and will address the petitions as if he did.
                                             13
would promote the best interests of the child, the court need not order a hearing on the

petition.” (Zachary G., at p. 806.) “The prima facie requirement is not met unless the

facts alleged, if supported by evidence given credit at the hearing, would sustain a

favorable decision on the petition.” (Ibid.) “While the petition must be liberally

construed in favor of its sufficiency [citation], the allegations must nonetheless describe

specifically how the petition will advance the child’s best interests.” (G.B., supra, 227

Cal.App.4th at p. 1157.) More than general conclusory allegations are required to make

this showing, even when the petition is liberally construed. (In re Edward H. (1996) 43

Cal.App.4th 584, 593 (Edward H.).) “We review the juvenile court’s summary denial of

a section 388 petition for abuse of discretion.” (In re Anthony W. (2001) 87 Cal.App.4th

246, 250.)

       Father’s section 388 petitions sought the provision of reunification services. The

juvenile court did not abuse its discretion in summarily denying the petitions, as father

was unable to demonstrate changed circumstances or that a changed order was in the best

interests of the children. As to changed circumstances, the first petition alleged that

father completed several weeks of parenting classes and anger management, that he

participated in NA meetings and counseling sessions, and he drug tested clean. He

attached a letter from Youths Hope to verify his participation in the counseling sessions.

However, the letter did not indicate that father had benefitted from any of these classes or

counseling sessions. This is particularly concerning since although the evidence

indicated that Viv.V. sustained serious and visible injuries consistent with physical abuse

while in his care, father had no plausible explanation for the injuries and did not take any

                                             14
responsibility for protecting the children. Moreover, the court originally bypassed

father’s services pursuant to section 361.5, subdivision (b)(5), (b)(6), and (b)(7).9 Thus,

father failed to show changed circumstances. Additionally, despite the therapy sessions

and classes completed, father still failed to acknowledge that Viv.V. suffered severe

physical abuse while in his care and sustained serious injuries, that the other children

were at risk of similar abuse, and that he failed to provide safe living conditions for the

children. Thus, the counseling attended by father did not provide a sufficient evidentiary

basis to demonstrate a change of circumstances.

       Furthermore, for best interests, father’s first petition merely asserted that it would

be best for the children to be with him because he had “learned how to cope with [his]

kids and how to be a better father and how to protect [his] children.” These general

conclusory allegations were simply inadequate. (Edward H., supra, 43 Cal.App.4th at p.

593.) The petition did not allege how the proposed change would promote the best

interests of the children. (G.B., supra, 227 Cal.App.4th at p. 1157.) Accordingly, there

was no need for the court to order a hearing on the first petition. (Zachary G., supra, 77

Cal.App.4th at p. 806.)




       9  Section 361.5 provides that reunification services need not be provided where
“the child was brought within the jurisdiction of the court under subdivision (e) of
Section 300 because of the conduct of that parent” (subd. (b)(5)), where the child has
been adjudicated a dependent as a result of the infliction of severe physical harm to the
child by a parent, and “the court makes a factual finding that it would not benefit the
child to pursue reunification services with the offending parent” (subd. (b)(6)), and the
parent is not receiving reunification services for the child’s sibling pursuant to paragraph
(5) or (6) (subd. (b)(7)).
                                             15
       Similarly, there was no need for a hearing on the second section 388 petition. For

changed circumstances, father alleged that he completed a few more counseling sessions

than he alleged in the first petition, and he attached another letter from Youths Hope,

stating that he had addressed issues related to the abuse and neglect of his daughter and

the protection and safety of his children, and that he had significantly benefitted from

therapy. However, we note the letter specifically stated that it was written at father’s

request, indicating he asked Youths Hope to revise the letter submitted with his first

petition, perhaps in light of the court’s expressed concerns. Most troubling, however, is

that the revised letter expressly stated that father “denied personal involvement in

physical abuse of his children.” In other words, he apparently still refused to

acknowledge the court’s true findings in this case, even despite evidence that Vin.V.

reported father “always hit [him]” and the clearly visible injuries on Viv.V. of which he

should have been aware. Furthermore, as to best interests, father simply repeated the

same conclusory allegations from the first section 388 petition, which were inadequate.

       Even on appeal, father fails to show it was in the children’s best interests to

provide him with reunification services. He asserts that the social worker confirmed the

services he completed, that he was working full time, and that he was living with family.

He adds that he visited the children regularly and had a positive relationship with them,

noting that, although they were once fearful of him, he was now having appropriate visits

with them. Father also points out that, in its ruling on the petitions, the court “focused on

the original finding that [he] either lived in the home or had frequent contact with the

children and the allegations were against both parents.” He claims that if the court had

                                             16
set the petition for hearing, he could have “introduced evidence that put the original

findings in doubt.” In making this claim, he refers to “a written letter from [m]other

taking responsibility for the allegations in the [section 300] petition.” Father appears to

be asserting that a hearing was warranted since he had evidence that mother was solely

responsible for Viv.V.’s injuries and the protection of the other children. However, this

claim only confirms the court’s concern that father has refused to acknowledge the

court’s true findings, despite already participating in services on his own. In other words,

father is not likely to benefit from the requested services if he continues to deny

responsibility for Viv.V.’s abuse and substantial injuries, for the unsafe living conditions,

and for the protection of the children.

       We conclude the court did not abuse its discretion in denying father a hearing on

either of his section 388 petitions. The petitions did not demonstrate a change of

circumstances, nor did they allege any facts to support the conclusion that the children’s

best interests would be served by granting father reunification services.

                                      DISPOSITION

       The orders are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                FIELDS
                                                                                              J.
We concur:

RAMIREZ
                        P. J.

McKINSTER
                           J.

                                             17